Case 4:21-cv-00136 Document 4-1 Filed on 01/15/21 in TXSD Page 1 of 8




              EXHIBIT 1
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page12ofof78




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

EDIN OMAR MEJIA, Individually and            §
On Behalf of All Similarly Situated
Persons,
       Plaintiff,

V.                                           §         CIVIL ACTION NO. 4:19-cv-2361

VILLARREAL DRYWALL, INC. and
EDWARD VILLARREAL,
     Defendants.                             §         JURY DEMANDED


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (“FLSA”), brought

both as an individual action and collective action to recover unpaid overtime compensation,

liquidated damages, and attorney’s fees owed to Plaintiff Edin Omar Mejia and all other

similarly situated employees (“Members of the Class”) employed by, or formerly employed by

Defendants, their subsidiaries and affiliated companies.

                                             Parties

       1.      Plaintiff Edin Omar Mejia (“Mejia”), a former employee of Defendants, was

personally engaged in interstate commerce during his employment with the Defendants, and is

represented by the undersigned.

       2.      Defendant Villarreal Drywall, Inc. (“Villarreal Drywall”) is a Texas corporation

and an “employer” as defined by the FLSA. With respect to Plaintiff, Villarreal Drywall is

subject to the provisions of the FLSA. MKN was at all relevant times an enterprise engaged in

commerce or in the production of goods for commerce, as defined by 29 U.S.C. §§ 203(r) and

(s), and had gross annual revenues in excess of $500,000.00. Villarreal Drywall, Inc. may be
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page23ofof78




served through its registered agent, Edward Villarreal, at 11811 White Oak, Conroe, Texas

77385, or wherever he may be found.

       3.      Defendant Edward Villarreal (“Villarreal”) is an individual who was also an

“employer” of Plaintiff as that term is defined by the FLSA. With respect to Plaintiff, Villarreal

is subject to the provisions of the FLSA, operating an enterprise engaged in interstate commerce

with gross annual revenues in excess of $500,000. Villarreal was a person who determined and

directly controlled the employee compensation policies of Villarreal Drywall, Inc. Defendant

Villarreal may be served with process at 11811 White Oak, Conroe, Texas 77385, or wherever

he may be found.

                                     Jurisdiction and Venue

       4.      This Court has jurisdiction under the FLSA, and venue is proper pursuant to

28 U.S.C. § 1391(b), as Defendants and Plaintiff transacted business within this judicial district,

and the events underlying this complaint occurred within this judicial district as well.

                                       Factual Allegations

       5.      During each of the three years prior to this complaint being filed, Defendants

were an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

       6.      During each of the three years prior to this complaint being filed, Defendants

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §2013(r) and 203(s).

       7.      At all times pertinent to this Complaint, Plaintiff was individually engaged in




                                                 2
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page34ofof78




commerce and his work was essential to Defendants’ business(es).

       8.      During each of the three years prior to this complaint being filed, Defendants

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

       9.      During each of the three years prior to this complaint being filed, Defendants’

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.

       10.     Plaintiff Edin Omar Mejia worked for Defendants as a construction worker

performing drywall services from December of 2015 until November of 2018. Mejia’s duties

included, but were not limited to, repairing sheetrock. Defendant Villareal is the owner of

Villareal Drywall. Villareal also uses other corporate entities to employ individuals like the

Plaintiff, hiring them to work for Villareal Drywall and then paying them through entities with

names such as Drywall Repair, LLC and Winter Drywall, LLC. The work and pay is always

controlled by Villareal, no matter the name of the company paying the worker.

       11.     During his tenure with the Defendants, Plaintiff regularly worked in excess of 40

hours per week.

       12.     Plaintiff was paid on an hourly basis and was not paid an overtime premium for

hours worked over 40 hours per workweek.

       13.     At all times relevant hereto, the Defendants knew of, approved of, and benefited

from Plaintiff’s regular and overtime work.

       14.     Defendants are jointly and severally liable to the Plaintiff and the Members of the

Class, as defined below, for the damages sought herein, as the Defendants are a joint enterprise

as defined in terms of the FLSA.




                                               3
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page45ofof78




                                Plaintiff’s Individual Allegations

       15.     Plaintiff was entitled to be paid his regular wages and to be paid an overtime

premium for all work performed during the hours worked over forty-(40)-hours in each

workweek.

       16.     Defendants failed to pay the Plaintiff the required overtime premium in many

such workweeks that the Plaintiff was employed by Defendants, as the Plaintiff worked in excess

of 40 hours in most weeks.

       17.     No exemption excuses the Defendants from paying Plaintiff for all time spent and

work performed during the hours he worked, and the Defendants have not made a good faith

effort to comply with the FLSA.

       18.     The Defendants knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice regarding overtime compensation with respect to Plaintiff. Such

practice was a clear violation of the FLSA.

       19.     Defendants’ actions were willful and in blatant disregard for Plaintiff’s federally

protected rights.

                                  Collective Action Allegations

       20.     Other employees have been victimized by the Defendants’ pay practices and

policies that are in willful violation of the FLSA. A number of these employees have worked

with Plaintiff. Thus, Plaintiff is aware that the illegal practices or policies of the Defendants

have been imposed on the Members of the Class. Specifically, through speaking with other

employees, Plaintiff is aware that Defendants make a regular practice of not paying the required

overtime premium for hours worked over 40 in a workweek, but instead pay all other employees

on the same basis as the Plaintiff.




                                                4
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page56ofof78




       21.     The Members of the Class performed work that is similar in nature to that

performed by Plaintiff; these individuals worked alongside the Plaintiff performing the same

type of work that the Plaintiff performed.        Accordingly, the employees victimized by the

Defendants’ unlawful practices are similarly situated to Plaintiff in terms of their job duties.

       22.     Further, each member of the class was paid according to a common payment

scheme. Thus, although the amount of damages may vary from individual to individual, the

damages can be calculated by using a single mathematical formula that is individually applicable

to each Member of the Class. The Members of the Class are, therefore, similarly situated in

terms of pay provisions.

       23.     The Defendants’ failure to pay their employees as required by the FLSA resulted

from a generally applicable policy that does not depend on the personal circumstances of the

Members of the Class. This generally applicable policy is prohibited by the FLSA. Thus,

Plaintiff’s experience is typical of the experiences of the Members of the Class.

       25.     No justification or exemption excused the Defendants from paying the Members

of the Class for all work performed and time spent working, and the Defendants did not make a

good faith effort to comply with the FLSA. The Defendants knowingly, willfully, or with

reckless disregard carried out their illegal pattern or practice regarding overtime compensation

with respect to the Members of the Class.

       26.     Accordingly, the class of similarly situated Plaintiffs is properly defined as:

               All persons employed as construction workers performing drywall services
               for Defendants Villarreal Drywall, Inc. and/or Edward Villarreal or any
               associated entity during the three-year period preceding the filing of this
               Complaint.




                                                 5
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page67ofof78




                                       CAUSE OF ACTION

                Violation of the FLSA – Failure to Pay Overtime Wages Owed

       27.     Defendants violated the FLSA by failing to properly compensate Plaintiff and

Members of the Class for work performed in the employ of the Defendants.

       28.     Plaintiff and Members of the Class have suffered damages as a direct result of

Defendants’ illegal actions.

       29.     Defendants are liable to Plaintiff and all Members of the Class for unpaid

overtime compensation, liquidated damages, attorney’s fees and costs of Court under the FLSA,

for the three-year period preceding the filing of this lawsuit.

                                         Demand for Jury

       30.     Plaintiff demands a trial by jury.

                                         Prayer for Relief

       WHEREFORE, Plaintiff and all employees similarly situated who join in this action

       demand:

       1.     Issuance of notice as soon as possible to all persons employed by Villarreal
              Drywall, Inc. and Edward Villarreal as construction workers performing drywall
              services during the three-year period immediately preceding the filing of this
              Complaint. Generally, this notice should inform them that this action has been
              filed, describe the nature of the action, and explain their right to opt into this
              lawsuit if they were not paid correctly for work performed or hours worked during
              any portion of the statutory period;
       2.     Judgment against Defendants for an amount equal to Plaintiff’s and the Members
              of the Class’s unpaid overtime wages at the applicable rate;
       3.     An equal amount to the overtime wage damages as liquidated damages;
       4.     Judgment against Defendants that their violations of the FLSA were willful;
       5.     To the extent that liquidated damages are not awarded, an award of prejudgment
              interest;
       6.     All costs and attorney’s fees incurred prosecuting these claims;
       7.     Leave to add additional Plaintiffs by motion, the filing of written consent forms, or
              any other method approved by the Court;
       8.     Leave to amend to add claims under applicable state laws; and
       9.     For such further relief as the Court deems just and equitable.




                                                    6
     Case
      Case4:21-cv-00136
           4:19-cv-02361 Document
                          Document4-1
                                   1 Filed
                                      Filedon
                                            on07/01/19
                                               01/15/21ininTXSD
                                                            TXSD Page
                                                                  Page78ofof78




                                      Respectfully Submitted,
                                      THE BUENKER LAW FIRM

                                      /s/ Josef F. Buenker
                                      Josef F. Buenker
                                      TBA No. 03316860
                                      jbuenker@buenkerlaw.com
                                      2060 North Loop West, Suite 215
                                      Houston, Texas 77018
                                      713-868-3388 Telephone
                                      713-683-9940 Facsimile

                                      ATTORNEY-IN-CHARGE FOR
                                      PLAINTIFF EDIN OMAR MEJIA


OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFF
EDIN OMAR MEJIA




                                        7
